Citation Nr: 1824451	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to January 22, 2009, for the 10 percent rating for service-connected cubital tunnel syndrome, right arm (right CTS). 

2.  Entitlement to an effective date prior to January 22, 2009, for the 10 percent rating for service-connected cubital tunnel syndrome, left arm (left CTS).

(The issue of entitlement to VA Vocational Rehabilitation benefits under Chapter 31, Title 38, United States Code will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

While the representative recently noted the Veteran's request for a hearing before the Board as to this matter, in view of the fact that the Board is granting the benefits sought as to these claims in its decision below, there can be no prejudice to the Veteran for the Board to proceed to the merits of her claim without affording the Veteran her requested hearing.

The issue of entitlement to eligibility for VA Vocational Rehabilitation benefits under Chapter 31, Title 38, United States Code is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing (providing that because they differ from other issues so greatly, separate decisions shall be issued in vocational rehabilitation cases in order to produce more understandable decision documents).


FINDINGS OF FACT

1.  The Veteran submitted a claim for entitlement to service connection for right and left CTS after her separation from service in October 2005.  In a May 2006 rating decision, the RO granted service connection and assigned initial noncompensable ratings for her right and left CTS.  

2.  The Veteran submitted a statement in July 2006 indicating disagreement with the RO's noncompensable ratings for her right and left CTS.  VA failed to act on this disagreement and the Veteran's claims remained pending due to VA's inaction.  

3.  The Veteran filed a claim for an increased rating for her right and left CTS on January 22, 2009, while her July 2006 disagreement with the RO's May 2006 decision was still pending.  

4.  Resolving reasonable doubt in the Veteran's favor, her right and left CTS have manifested in mild incomplete paralysis of the median nerve since November 1, 2005.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of November 1, 2005, but no earlier, for the 10 percent rating for right CTS have been met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of November 1, 2005, but no earlier, for the 10 percent rating for left CTS have been met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable decision herein, namely the grant the earliest effective date available to the Veteran for her right and left CTS under the law, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

II.  Earlier Effective Dates

Generally, the effective date of an award of service connection, based either on an original claim or a claim reopened after final disallowance, may not be earlier than the date of receipt of claim or, if the claim is received within one year of separation from service, the day following the date of discharge or release.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction."  38 C.F.R. § 3.160(d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  The pending claims doctrine provides that a claim remains pending in the adjudication process, even for years, if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue statement of case (SOC) after valid notice of disagreement (NOD) was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C. § 5107(b).

The Veteran seeks an effective date earlier than January 22, 2009, for the compensable ratings of right and left CTS.  Specifically, she argues that her symptoms have remained unchanged since her service and that she is entitled to an increased rating starting the date she retired from service.  

As noted above, the effective date of an award of service connection or an increased rating is generally the date of claim or the date the Veteran exited service.  However, where a claim has not been finally adjudicated, that claim remains pending.  Myers, 16 Vet. App. at 236.  The Veteran submitted a statement in July 2006, in which she stated, 

"I have highlighted all the typos and discrepanc[ies]... On page 2 of the cover letter, it has a 0% in the Percent Assigned column, this contradicts page 3 of the Rating Decision page where it states in number 5&6 that I was awarded 10 percent for each extremity.  Also, I would hope this discrepancy will change my overall rating of 40% because with two additional disabilities being added at 10% each, I can only hope my overall rating will go up."

While not a traditional NOD, the Veteran expressed clear disagreement with the assignment of a noncompensable rating for her right and left CTS.  Claims submitted prior to March 24, 2015, such as the Veteran's claim, do not have to be on a form prescribed by the Secretary or include specific language.  See 79 Fed. Reg. 57694-57697 (Sept. 25, 2014).  Instead, VA has been liberal in determining what constitutes an NOD and the Veteran's statement expresses dissatisfaction with noncompensable rating assigned.  See 38 C.F.R. § 20.201(prior to March 24, 2015) (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  Based on this record, VA's failure to finally adjudicate the Veteran's claim means that her claims for increased ratings for her service-connected right and left CTS remained pending until the time of her January 2009 claim.  

Because the May 2006 rating decision remained pending, consideration of the appropriate effective date for the Veteran's increased rating for right and left CTS dates back until the day after her service, November 1, 2005.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  However, the Board must decide whether the medical evidence supports a rating of 10 percent for right or left CTS prior to January 22, 2009.

These awards have been made under Diagnostic Code 8515, for impairment of the median nerve.  Under Diagnostic Code 8515, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent ratings if it is mild, moderate, or severe, respectively.  For the minor extremity, incomplete paralysis of the median nerve warrants 10, 20, or 40 percent ratings if it is mild, moderate, or severe, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the major extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened, and; pain with trophic disturbances.  The same paralysis for the minor extremity warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  In the present case, the Veteran is shown to be right-handed; thus, her right upper extremity is considered the major extremity, and the left upper extremity is considered minor extremity. 

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" for peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

The Veteran submitted treatment notes indicating bilateral pain and numbness from January, February, and March 2005.  While the September 2005 VA examiner did not report motor function, sensory function, or reflex deficits in either upper extremity, he did indicate that the Veteran had subjective reports of bilateral numbness of the arms during flare-ups.  The Veteran's doctor submitted a statement in March 2008 indicating continuous treatment for CTS, including referral to a hand surgeon for evaluation in December 2007.  The March 2009 VA examiner noted normal motor function and reflexes, but decreased sensory function.   In a December 2010 statement, the Veteran reported that her symptoms have not changed since she retired from active duty and that she has taken medication for the pain due to her CTS.  She indicated that she continues to do self-physical therapy to reduce stiffness and stretch her ulnar nerve.  A December 2010 statement confirmed that the Veteran was treated in December 2007 for continuing symptoms, and that continuing symptoms include bilateral upper extremity numbness and tingling.  In her July 2014 substantive appeal, the Veteran argued that her condition was worse when she retired from service and that her symptoms continue to include pain, numbness, tingling, and soreness.  

The Board has no reason to doubt the credibility of the Veteran's assertions and she is competent to report easily observable symptoms such as numbness and pain.  Resolving doubt in the Veteran's favor, the evidence shows that she experienced symptoms consistent with mild incomplete paralysis of the bilateral upper extremities since she exited service.  Thus, the Veteran's symptoms of pain and numbness in her bilateral upper extremities are consistent with a 10 percent rating for each upper extremity from the day after she retired from service, November 1, 2005.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of November 1, 2005, for the award of a 10 percent rating for cubital tunnel syndrome, right arm is granted.  

Entitlement to an effective date of November 1, 2005, for the award of a 10 percent rating for cubital tunnel syndrome, left arm is granted.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


